Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 & 16-21 were pending and rejected in the previous non-final office action issued on 2/15/2022.  Applicant submitted an amendment on 8/15/2022 whereby claims 1 and 16 were amended.  Accordingly, claims 1-8 & 16-21 are currently pending and examined in this final office action.
Response to Remarks/Arguments
35 USC §101
With respect to the 35 U.S.C. 101 rejection of claims 1-8 & 16-21, Applicant's arguments have been considered but are not persuasive.
Step 2A Prong 1 -  Applicant states in conclusory terms that the claims do not recite an abstract idea.  Examiner respectfully disagrees.  Examiner maintains that the claims are directed to the abstract idea of managing bookings, standbys, and payments for users – a commercial or legal interaction – and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  See §101 below for complete analysis at Step 2A Prong 1.
Step 2A Prong 2 - Applicant submits that to the extent that an abstract idea is included in the claims (which Applicant does not concede), the amended claims integrate the abstract idea into a practical application (e.g. improving how activities are selected and sent for presentation based on the time as well as parameters associated.) Applicant submits that “this is an unconventional inventive concept as described in the specification[.]” (remarks pg. 10.)   Examiner respectfully disagrees and notes “[a]t Step 2A Prong 2 or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” See MPEP 2106.07(a)(III.)  Any additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  
"It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology." See MPEP 2106.05(a).  Attempting to improve the process of booking a reservation is an improvement to an existing business method.  The additional elements do not improve the functioning of a computer or to another technology. 
35 USC §103
With respect to the 35 U.S.C. 103 rejections of claims 1-8 & 16-20, Applicant’s arguments have been considered but are not persuasive. 
Applicant argues that Leavitt fails to teach “otherwise decline the input requesting the new booking entry…”  In support, Applicant attempts to distinguish the teachings of Leavitt by submitting that “Leavitt describes cancelling an already booked activity (flight); in contrast to claim 1’s recitation of declining requests for a new booking entry.” (Remarks pg. 14.)  Examiner respectfully disagrees.  Leavitt teaches a booking request that can be cancelled or pushed through to confirmation provided that certain criteria is met (e.g. a threshold number of passengers joining prior to a specified deadline). (Leavitt [0071])
Secondly, Applicant argues that Leavitt fails to teach or suggest a processor that assesses whether or not a booking request made past the cutoff time ought to be accommodated. (Remarks pg. 15.)  Examiner respectfully disagrees.  Leavitt teaches at [0071] that a transportation engine 430 (which can be executed by a processor) makes the determination.
Lastly, Applicant argues that neither Leavitt nor Keen teach the newly amended claim 1 and claim 16 limitations.  However, Applicant’s arguments are moot in regards to the newly added limitations since Applicant’s amendment required an updated search and necessitated new grounds of rejection.  Please see updated 35 U.S.C. 103 rejections below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls into the category of a machine.
Claim 16 falls into the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] storing data structures corresponding to a booking list and an ordered standby list, the booking list and the standby list storing entries identifying at least one participant, [] receiv[ing], [] input requesting a new booking entry for an activity from a user at time t for n participants where n>= 1; obtain[ing] predetermined values for a minimum number of participants NMIN to be booked by time TMIN and the maximum capacity of NMAX for the activity; upon finding that t is later than TMIN but earlier than a start time TSTART for the activity, approv[ing] the input requesting the new booking entry only if n+N >= NMIN and n+N <= NMAX where N is the number participants already booked for the activity and NMIN <= NMAX; and otherwise decline the input requesting the new booking entry; upon finding that t is not later than TMIN and n+N <= NMAX, approve the input requesting the new booking entry for the activity; and otherwise decline the input requesting the new booking entry; upon approving the input requesting the new booking entry, receive and process payment information comprising account detail and payment amount for an activity corresponding to the new booking entry; upon processing said payment information, add the new booking entry into the booking list; receive input identifying an existing booking entry in the booking list to be cancelled; and in response to receiving the input identifying the existing booking entry to be cancelled: retrieve a top entry of the ordered standby list; upon retrieving the top entry, automatically replace the existing booking entry to be cancelled in the booking list with the top entry; and remove the top entry from the standby list; determining that there are more than a predetermined number of available spots for off-line booking; upon determining that there are more than a predetermined number of available spots for off-line booking, entering an off-line booking mode; receiving an offline booking request for M spots where M> NMAx - N; upon determining that M> NMAx - N: storing a first subset of the off-line booking entry for NMAx - N entries to the booking list; and storing a second subset of the off-line booking request for M- (NMAx - N) entries to the ordered standby list. The claim, under its broadest reasonable interpretation, is directed to the abstract idea of managing bookings, standbys, and payments for users – a commercial or legal interaction – and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a server comprising a processor, a network interface in communication with the processor, and storage interconnected with the processor are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
 Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 merely further narrows the abstract idea of claim 1 and adds the additional element of a client device.  The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a client device is a generic computer on which the abstract idea is being applied and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 merely further narrows the abstract idea of claim 1 and adds the additional element of a computing device. The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a client device is a generic computer on which the abstract idea is being applied and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] LEGAL_30954305.5- 41 -M161-0003US 1008863-249368-KB/TT usnp receiv[ing], [] input requesting a new booking entry for an activity from an end user at time t for n participants where n>= 1; obtain[ing] predetermined values for a minimum number of participants NMIN to be booked by time TMIN and the maximum capacity of NMAX for the activity; upon finding that t is later than TMIN but earlier than a start time TSTART for the activity, approve the input requesting the new booking entry only if n+N >= NMIN and n+N <= NMAX where N is the number participants already booked for the activity and NMIN <= NMAX; and otherwise decline the input requesting the new booking entry; upon finding that t is not later than TMIN and n+N <= NMAX, approve the input requesting the new booking entry for the activity; and otherwise decline the input requesting the new booking entry; upon approving the input requesting the new booking entry, receive and process payment information comprising account detail and payment amount for the activity corresponding to the new booking entry; upon processing said payment information, add the new booking entry into the booking list; and automatically apportion the payment amount between a first account associated with an owner of the server, and at least a second account associated with one of an agent or supplier for said activity; determine that there are more than a predetermined number of available spots for off-line booking; upon determining that there are more than a predetermined number of available spots for off-line booking, entering an off-line booking mode; receive an offline booking request for M spots where M> NMAx - N; upon determining that M> NMAx - N: store a first subset of the off-line booking entry for NMAx - N entries to the booking list; and store a second subset of the off-line booking request for M- (NMAx - N) entries to the ordered standby list. The claim, under its broadest reasonable interpretation, is directed to the abstract idea of managing bookings, standbys, and payments for users – a commercial or legal interaction – and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer-readable medium, comprising: processor executable installation instructions that, when executed by processor of a computing device., the processor interconnected with a network interface, the processor executable installation instructions, when executed by the processor of the computing device, cause the processor of the computing device to execute the steps of: retrieving a Uniform Resource Identifier (URI) associated with a web application; installing the web application on the computing device; and upon instantiating the web application, displaying the content of the URI; wherein the web application is on a server comprising: a server network interface; a server processor interconnected to the server network interface; memory interconnected with the server processor and storing data structures corresponding to a booking list for storing booking entries identifying at least one participant, and processor executable instructions that, when executed by the server processor are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 17 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 18 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 19 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 20 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 20 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2017/0124489 A1, hereinafter “Leavitt,” in view of Pre-grant Publication No.: US 2017/0169364 A1, hereinafter “Keen,” in view of S. Vaupel, D. Wlochowitz and G. Taentzer, "A Generic Architecture Supporting Context-Aware Data and Transaction Management for Mobile Applications," 2016 IEEE/ACM International Conference on Mobile Software Engineering and Systems (MOBILESoft), 2016, pp. 111-122, doi: 10.1145/2897073.2897091. (Year: 2016), hereinafter “Vaupel.”
(Currently amended) Claim 1: Leavitt, as shown, teaches:
a server comprising: (Leavitt [0085])
a processor; (Leavitt [0077])
a network interface in communication with the processor; (Leavitt [0082])
storage interconnected with the processor and storing data structures corresponding to a booking list and an ordered standby list, the booking list and the standby list storing entries identifying at least one participant, the storage storing processor executable instruction that, when executed, cause the processor to:  (Leavitt [0081], [0087])
receive, via the network interface, input requesting a new booking entry for an activity from a user at time t for n participants where n>= 1; (Leavitt [0059], “the booking engine 242 can be programmed and/or configured to receive an electronic booking request from a member via an interaction between the user interface 110 and the member environment 140…”)
obtain predetermined values for a minimum number of participants NMIN to be booked by time TMIN and the maximum capacity of NMAX for the activity; (Leavitt [0071], “Some examples of shared flight criteria can include a minimum number of passengers, a maximum price per seat, a deadline by which the other criteria must be satisfied, and the like…”; [0057], “a maximum number of passengers the aircraft can transport…”; See also [0150])
upon finding that t is later than TMIN but earlier than a start time TSTART for the activity, (Leavitt [0071], “The engine 430 can be executed (e.g. by a processing device) to determine whether the shared flight criteria has been satisfied within a specified deadline and can perform one or more tasks in response to the determination…”; [0160], “exemplary embodiments of the environment 100 can be programmed to advantageously allow the creator of an aggregate booking request to override the threshold he/she specified when the aggregate booking request was created when the shared flight criteria specified by each of the members that joined the aggregate booking request have been satisfied.”)
approve the input requesting the new booking entry only if n+N >= NMIN and n+N <= NMAX where N is the number participants already booked for the activity and NMIN <= NMAX;  (Leavitt [0071], “As another example, if the engine 430 determines that the shared flight criteria has been satisfied (e.g., a threshold number of passengers have joined the shared flight) prior to the specified deadline, the engine 430 can be executed to facilitate booking and confirmation of the flight with the operator for the flight…”; See also [0064], [0129], [0160])
otherwise decline the input requesting the new booking entry; (Leavitt [0071], “As one example, if the engine 430 determines that the shared flight criteria is not satisfied (e.g., a threshold number of passengers have not joined the shared flight) by the specified deadline, the engine 430 can be executed to cancel the shared flight…”; See also [0064], [0129])
upon finding that t is not later than TMIN and n+N <= NMAX, approve the input requesting the new booking entry for the activity; and (Leavitt [0071], “As another example, if the engine 430 determines that the shared flight criteria has been satisfied (e.g., a threshold number of passengers have joined the shared flight) prior to the specified deadline, the engine 430 can be executed to facilitate booking and confirmation of the flight with the operator for the flight…”; See also [0064], [0129])
otherwise decline the input requesting the new booking entry; (Leavitt [0071], “As one example, if the engine 430 determines that the shared flight criteria is not satisfied (e.g., a threshold number of passengers have not joined the shared flight) by the specified deadline, the engine 430 can be executed to cancel the shared flight…”; See also [0064], [0129])
upon approving the input requesting the new booking entry, receive and process payment information comprising account detail and payment amount for an activity corresponding to the new booking entry; (Leavitt [0071], “if the engine 430 determines that the shared flight criteria has been satisfied (e.g., a threshold number of passengers have joined the shared flight) prior to the specified deadline, the engine 430 can be executed to facilitate booking and confirmation of the flight with the operator for the flight and can facilitate collecting the fees from the members and the notifying the members that the shared flight requirements have been satisfied.”; See also [0144], [0145])
upon processing said payment information, add the new booking entry into the booking list; (Leavitt [0071], “if the engine 430 determines that the shared flight criteria has been satisfied (e.g., a threshold number of passengers have joined the shared flight) prior to the specified deadline, the engine 430 can be executed to facilitate booking and confirmation of the flight with the operator for the flight and can facilitate collecting the fees from the members and the notifying the members that the shared flight requirements have been satisfied.”) 

Leavitt doesn’t explicitly teach the following; however, Keen teaches:
receive input identifying an existing booking entry in the booking list to be cancelled; (Keen [0051], “If a user, or first user, of the system wishes to cancel a booking which they have made, the first user sends to the system from their respective user profile a cancellation request…”)
and in response to receiving the input identifying the existing booking entry to be cancelled: retrieve a top entry of the ordered standby list; (Keen [0054], “The waiting list preferably has a hierarchy which allows a user placed on the wait list first or a user of high priority to be issued a notification, such as an availability notification for the cancelled booking, and have the first right of rejection or acceptance for the booking…”)
upon retrieving the top entry, automatically replace the existing booking entry to be cancelled in the booking list with the top entry; and remove the top entry from the standby list. (Keen [0060], “The user may further have the option to automatically accept a booking if a booking is offered to the user on the waitlist, such that the user can obtain the booking without further input into the system at a later time. This may allow users with a heavy work load or who are not contactable to utilise the waitlist feature of the system…”)
Leavitt teaches a system and method for aggregating bookings to fill a minimum number of required spots for an activity before completing the booking.  Leavitt focuses on booking chartered transportation, but also contemplates booking “dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075])  While Keen teaches a system and method for remote booking and cancellation of services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt with the teachings of Keen since “known systems generally do not allow for users to directly request to alter a placement or booking with another user of the system. This lack of interaction between users can burden the system operators and service providers with unnecessary tasks which consume time that can be spent doing more productive tasks.” (Keen [0013])

Leavitt/Keen doesn’t explicitly teach an offline booking mode.  However, Vaupel  is directed to syncing local data on a device once reconnection to a backend server is reestablished.  Paragraphs [00120] – [00125] of Applicant’s spec. describe the exact situation contemplated by Vaupel in where a user of a mobile device loses connection to a central server (e.g., a user doesn’t have cell phone data service at a particular time.)   Then, the user can interact with an application (using locally stored data) on the device to make a booking.  When the user’s device reconnects to the central server, the local data will be synced with the data on the server.
determining that there are more than a predetermined number of available spots for off-line booking; upon determining that there are more than a predetermined number of available spots for off-line booking, entering an off-line booking mode; (See Leavitt above describing a minimum number of passengers required in order to book.)
receiving an offline booking request for M spots where M > NMAX - N; (Vaupel §3.1.4, “The fitness studio member uses a copy of the entire data set, i.e., of all course spots. A reservation transaction checks whether a course spot is unselected by other members and selects it. At a later date, the fitness studio member(s) synchronize the changed course spots with the primary copies. If another fitness studio member selected the same course spot, the transaction of one member gets lost during synchronization. Nevertheless both members get a local commit of their transaction. Since a course spot may be overbooked, a conflict may arise.”) (Examiner is equating any conflict to moving a reservation to the standby list.)
upon determining that M> NMAX - N: storing a first subset of the off-line booking entry for NMAX - N entries to the booking list; and (Vaupel §3.1.4, “The fitness studio member uses a copy of the entire data set, i.e., of all course spots. A reservation transaction checks whether a course spot is unselected by other members and selects it. At a later date, the fitness studio member(s) synchronize the changed course spots with the primary copies. If another fitness studio member selected the same course spot, the transaction of one member gets lost during synchronization. Nevertheless both members get a local commit of their transaction. Since a course spot may be overbooked, a conflict may arise.”) (Examiner is equating any conflict to moving a reservation to the standby list.)
storing a second subset of the off-line booking request for M - (NMAX - N) entries to the ordered standby list. (Vaupel §3.1.4, “The fitness studio member uses a copy of the entire data set, i.e., of all course spots. A reservation transaction checks whether a course spot is unselected by other members and selects it. At a later date, the fitness studio member(s) synchronize the changed course spots with the primary copies. If another fitness studio member selected the same course spot, the transaction of one member gets lost during synchronization. Nevertheless both members get a local commit of their transaction. Since a course spot may be overbooked, a conflict may arise.”) (Examiner is equating any conflict to moving a reservation to the standby list.)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Leavitt/Keen with the teachings of Vaupel since “[t]he loss of connection caused by the terminal mobility [48] is not unusual [31] and should be handled by the architecture of mobile apps. In case of intentional or accidental loss of connection, it is necessary to delegate the server-located functions (called back-end) to the mobile device (called front-end) to be able to work in an offline mode.” (Vaupel 3.1)
Claim 2 (Previously Presented): Leavitt/Keen/Vaupel, as shown above, teaches all the limitations of claim 1.  Leavitt also teaches: 
retrieving and sending for display at a client device only a subset of the plurality of activities satisfying n+N > NMin and retrieving and sending for display at said client device all available activities otherwise, (Leavitt [0122], “The GUI 2000 can be programmed and/or configured to interact with embodiments of the environments 102, 130, and/or 140 to facilitate populating [] of the information output by [] the search area 2010 and the shared flights area 2050 of the GUI 2000 as well as to other GUIs which may be displayed in response to inputs received by the member via the GUI 2000.”; See also [0127], “The data entry field 2024 can be a field that allows the member to specify a number of passengers…the environment 100 can be programmed and/or configured to navigate to another GUI interface programmed and/or configured to display the results of the search for flights.”; See also [0128])
wherein the input requesting the new booking entry corresponds to a selected activity from the subset, the selected activity received from the client device. (Leavitt [0120]-[0129])
 Claim 3 (Previously Presented): Leavitt/Keen/Vaupel, as shown above, teaches all the limitations of claim 1.  Leavitt also teaches:
wherein the input requesting the new booking entry is provided by a user comprising one of: an agent and an end user customer, the processor further providing a status for the booking request to the user. (Leavitt [0122], “FIG. 20 is an exemplary GUI 2000 that can be provided by an exemplary embodiment of the environment 100 (e.g., via the user interface 110) to allow a member to enter search criteria and/or to view and interact with shared flights…”) 
Claim 8 (Original): Leavitt/Keen/Vaupel, as shown above, teaches all the limitations of claim 1.  Leavitt doesn’t explicitly teach the following; however, Keen teaches:
wherein each of the entries in the standby list includes an associated contact address, the processor executable instructions further causing the processor to: send a confirmation message to the contact address associated with the selected booking. (Keen [0035], “The user profile may further comprise…contact details…”; [0054], “such that the at least one user on the waitlist can receive an availability notification if at least one user with a booking requests a cancellation of a booking….”)
Leavitt teaches a system and method for aggregating bookings to fill a minimum number of required spots for an activity before completing the booking.  Leavitt focuses on booking chartered transportation, but also contemplates booking “dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075])  While Keen teaches a system and method for remote booking and cancellation of services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt with the teachings of Keen since “known systems generally do not allow for users to directly request to alter a placement or booking with another user of the system. This lack of interaction between users can burden the system operators and service providers with unnecessary tasks which consume time that can be spent doing more productive tasks.” (Keen [0013])
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt/Keen/Vaupel in view of Pre-grant Publication No.: US 2006/0190309 A1, hereinafter “Ewart.”
Claim 4 (Previously Presented): Leavitt/Keen/Vaupel, as shown above, teaches all the limitation of claim 1.  Leavitt/Keen/Vaupel doesn’t explicitly teach the following; however, Ewart teaches: 
wherein said activities are tours. (Ewart [0018], “A reseller 14 may [] be…a tour operator, etc. Resellers can use the reservation system 15 to make reservations for activities on behalf of clients 13 and receive a commission from activity operators 11.”)
Leavitt teaches a system and method for managing bookings of chartered flights and also considers that the system can be used to “book/reserve hotel rooms, dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075]) But, Leavitt doesn’t explicitly teach booking a tour. While Keen teaches a system and method for remote booking and cancellation of services. Ewart teaches a method and system for reservation and management of recreational activities and further explicitly contemplates tours. (Ewart [0003] & [0018].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt/Keen with the teachings of Ewart since there is “a need for a system providing reservation and inventory management functions for recreational activities offered by a plurality of activity operators within a geographical area.” (Ewart [0005])
Claim 5 (Original): Leavitt/Keen/Vaupel/Ewart, as shown above, teaches all the limitations of claim 4.  Leavitt/Keen/Vaupel doesn’t explicitly teach the following; however, Ewart teaches:
wherein said tours comprise at least one of: snorkeling, powerboating, sailing, jet skiing excursions, catamaran cruises, local activities, local shows, scuba diving, and amusement parks. (Ewart [0004], “recreational activities offered by local activity operators…”; See also [0016], [0017])
Leavitt teaches a system and method for managing bookings of chartered flights and also considers that the system can be used to “book/reserve hotel rooms, dinner reservations, golf tee times, entertainment events, sporting events, and the like.” While Keen teaches a system and method for remote booking and cancellation of services. Ewart teaches a method and system for reservation and management of local recreational activities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt with the teachings of Ewart since there is “a need for a system providing reservation and inventory management functions for recreational activities offered by a plurality of activity operators within a geographical area.” (Ewart [0005])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt/Keen/Vaupel in view of Moskop, Susan, You missed an event's RSVP deadline. Now What?, 2017, Chicago Tribune, available at <https://www.chicagotribune.com/lifestyles/sc-social-graces-missed-rsvp-0621-20170621-story.html> [Accessed 18 March 2021], hereinafter “Moskop.”
Claim 6 (Previously Presented):  Leavitt/Keen/Vaupel, as shown above, teaches all the limitations of claim 1.  Leavitt also teaches: 
sending a request message to a computing device of a supplier of the activity corresponding to the booking request; (Leavitt [0107], “the GUI 1700 can include a (mission) calendar 1710 that includes booking requests 1715 (e.g., non-aggregate and aggregate booking requests) that have been presented to the operator…”)
receiving a response message from the computing device of the supplier; (Leavitt [0107], “Each booking request 1715 displayed in the calendar 1710 can have one or more buttons [] to allow the operator to implement one or more actions with respect, such as a specify whether the chartered flight is a go or a no-go, indicate that the flight is delayed, indicate that the flight is canceled, indicate that the requested booking is accepted…”; See also [0108])
upon finding the response message indicates approval, registering via the processor that the booking request is approved on the server; (Leavitt [0108], “At least one of the booking requests 1715 can be associated with a button 1736, which can be selected by an operator to indicate that the chartered flight associated with the booking request has been accepted. In response to accepting the booking request, the dashboard engine 310 can be programmed and/or configured to instruct the booking manager 240 in the administrator environment 120 to update the bookings to reflect the acceptance from the operator…”)
providing via the processor, a status of the booking request to at least one of the end user customer and the computing device of the supplier. (Leavitt [0108], “The booking manager 240 can programmed to provide a notification to the member (or members) that requested the booking that the booking has accepted the request…”)

Leavitt/Keen/Vaupel does not explicitly teach the following; however, Moskop teaches:
upon finding that t is later than TMIN and t earlier than the start time TSTART for the activity corresponding to the input requesting the new booking entry: (Moskop “Even if you miss an RSVP deadline, it might not be too late to attend. But you must reach out to the host right away.”)
Leavitt teaches a system and method for aggregating bookings to fill a minimum number of required spots for an activity before completing the booking.  While Keen teaches a system and method for remote booking and cancellation of services.  Leavitt focuses on booking chartered transportation, but also contemplates booking “dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075])  However, Moskop teaches making a reservation after the time for reserving has passed.  It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Leavitt/Keen with the teachings of Moskop since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt/Keen/Vaupel in view of Pre-grant Publication No.: US 2003/0004760 A1, hereinafter “Schiff.”
Claim 7 (Original):  Leavitt/Keen/Vaupel, as shown above, teaches all the limitations of claim 1.  Leavitt/Keen/Vaupel does not explicitly teach the following; however, Schiff teaches:
wherein the data structures comprise tables in a database. (Schiff [0098], “the database collection may be implemented as a single database with separate tables or as other data structures that are well known in the art...”; See also [0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method and system taught by Leavitt/Keen/Vaupel with the teachings of Schiff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Claims 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt/Ewart in view of Pre-grant Publication No.: US 2010/0191550 A1, hereinafter “Hutson,” in view of Vaupel.
Claim 16 (Currently amended): Leavitt, as shown, teaches:
receive input requesting a new booking entry  for an activity from an end user at time t  for n participants where n >= 1; (Leavitt [0059], “the booking engine 242 can be programmed and/or configured to receive an electronic booking request from a member via an interaction between the user interface 110 and the member environment 140…”)
obtain predetermined values for a minimum number of participants NMIN to be booked by time TMIN and the maximum capacity of NMAX for the activity; (Leavitt [0071], “Some examples of shared flight criteria can include a minimum number of passengers, a maximum price per seat, a deadline by which the other criteria must be satisfied, and the like…”; [0057], “a maximum number of passengers the aircraft can transport…”; See also [0150])
upon finding that t is later than TMIN but earlier than a start time TSTART for the activity, (Leavitt [0071], “The engine 430 can be executed (e.g. by a processing device) to determine whether the shared flight criteria has been satisfied within a specified deadline and can perform one or more tasks in response to the determination…”; [0160], “exemplary embodiments of the environment 100 can be programmed to advantageously allow the creator of an aggregate booking request to override the threshold he/she specified when the aggregate booking request was created when the shared flight criteria specified by each of the members that joined the aggregate booking request have been satisfied.”)
approve the input requesting the new booking entry only if n+N >= NMIN and n+N <= NMAX where N is the number participants already booked for the activity and NMIN <= NMAX; (Leavitt [0071], “As another example, if the engine 430 determines that the shared flight criteria has been satisfied (e.g., a threshold number of passengers have joined the shared flight) prior to the specified deadline, the engine 430 can be executed to facilitate booking and confirmation of the flight with the operator for the flight…”; See also [0064], [0129], [0160])
otherwise decline the input requesting the new booking entry; (Leavitt [0071], “As one example, if the engine 430 determines that the shared flight criteria is not satisfied (e.g., a threshold number of passengers have not joined the shared flight) by the specified deadline, the engine 430 can be executed to cancel the shared flight…”; See also [0064], [0129])
upon finding that t is not later than TMIN and n+N <= NMAX, approve the input requesting the new booking entry for the activity; (Leavitt [0071], “As another example, if the engine 430 determines that the shared flight criteria has been satisfied (e.g., a threshold number of passengers have joined the shared flight) prior to the specified deadline, the engine 430 can be executed to facilitate booking and confirmation of the flight with the operator for the flight…”; See also [0064], [0129])
otherwise decline the input requesting the new booking entry; (Leavitt [0071], “As one example, if the engine 430 determines that the shared flight criteria is not satisfied (e.g., a threshold number of passengers have not joined the shared flight) by the specified deadline, the engine 430 can be executed to cancel the shared flight…”; See also [0064], [0129])
upon approving the input requesting the new booking entry, receive and process payment information comprising account detail and payment amount for the activity corresponding to the new booking entry; (Leavitt [0071], “if the engine 430 determines that the shared flight criteria has been satisfied (e.g., a threshold number of passengers have joined the shared flight) prior to the specified deadline, the engine 430 can be executed to facilitate booking and confirmation of the flight with the operator for the flight and can facilitate collecting the fees from the members and the notifying the members that the shared flight requirements have been satisfied.”; See also [0144], [0145])
upon processing said payment information: add the new booking entry into the booking list; ((Leavitt [0071], “if the engine 430 determines that the shared flight criteria has been satisfied (e.g., a threshold number of passengers have joined the shared flight) prior to the specified deadline, the engine 430 can be executed to facilitate booking and confirmation of the flight with the operator for the flight and can facilitate collecting the fees from the members and the notifying the members that the shared flight requirements have been satisfied.”) 

Leavitt doesn’t explicitly teach the following; however, Ewart teaches:
retrieving a Uniform Resource Identifier (URI) associated with a web application; (Ewart [0063], “The client can access the website of the reservation and management system 15 directly by requesting the Uniform Resource Locator (URL) address corresponding to the reservation and management system website…”)
installing the web application on the computing device; (Ewart [0067], “the activity operator can install a web application…”)
and upon instantiating the web application, displaying the content of the URI; (Ewart [0067], “allowing him to setup and edit activity information for activities managed by the reservation and management system 15…”)
Leavitt teaches a system and method for managing bookings of chartered flights and also considers that the system can be used to “book/reserve hotel rooms, dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075]) But, Leavitt doesn’t explicitly teach booking a tour. Ewart teaches a method and system for reservation and management of recreational activities and further explicitly contemplates tours. (Ewart [0003] & [0018].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt with the teachings of Ewart since there is “a need for a system providing reservation and inventory management functions for recreational activities offered by a plurality of activity operators within a geographical area.” (Ewart [0005])

Leavitt/Ewart doesn’t explicitly teach the following; however, Hutson teaches:
automatically apportion the payment amount between a first account associated with an owner of the server, and at least a second account associated with one of an agent or a supplier for said activity. (Hutson [0064], “The distributor collects payment from the consumer, takes a profit from the sale and pays the provider…”)
Leavitt teaches a system and method for managing bookings of chartered flights and also considers that the system can be used to “book/reserve hotel rooms, dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075]) But, Leavitt doesn’t explicitly teach apportioning the payments between the owner of the system and the supplier of the flight/activity.  Hutson teaches a system and method for searching and booking travel products and further contemplates apportioning the payment between the owner of the server and the supplier of the activity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt with the teachings of Hutson since “the availability of products like flights, rooms, and rentals changes from minute to minute. Therefore, conventional search engines cannot account for the availability of a travel product when providing search results.” (Hutson [0002])

Leavitt/Keen doesn’t explicitly teach an offline booking mode.  However, Vaupel  is directed to syncing local data on a device once reconnection to a backend server is reestablished.  Paragraphs [00120] – [00125] of Applicant’s spec. describe the exact situation contemplated by Vaupel in where a user of a mobile device loses connection to a central server (e.g., a user doesn’t have cell phone data service at a particular time.)   Then, the user can interact with an application (using locally stored data) on the device to make a booking.  When the user’s device reconnects to the central server, the local data will be synced with the data on the server.
determine that there are more than a predetermined number of available spots for off-line booking; upon determining that there are more than a predetermined number of available spots for off-line booking, entering an off-line booking mode; (See Leavitt above describing a minimum number of passengers required in order to book.)
receiving an offline booking request for M spots where M > NMAX - N; (Vaupel §3.1.4, “The fitness studio member uses a copy of the entire data set, i.e., of all course spots. A reservation transaction checks whether a course spot is unselected by other members and selects it. At a later date, the fitness studio member(s) synchronize the changed course spots with the primary copies. If another fitness studio member selected the same course spot, the transaction of one member gets lost during synchronization. Nevertheless both members get a local commit of their transaction. Since a course spot may be overbooked, a conflict may arise.”) (Examiner is equating any conflict to moving a reservation to the standby list.)
upon determining that M> NMAX - N: store a first subset of the off-line booking entry for NMAX - N entries to the booking list; and (Vaupel §3.1.4, “The fitness studio member uses a copy of the entire data set, i.e., of all course spots. A reservation transaction checks whether a course spot is unselected by other members and selects it. At a later date, the fitness studio member(s) synchronize the changed course spots with the primary copies. If another fitness studio member selected the same course spot, the transaction of one member gets lost during synchronization. Nevertheless both members get a local commit of their transaction. Since a course spot may be overbooked, a conflict may arise.”) (Examiner is equating any conflict to moving a reservation to the standby list.)
store a second subset of the off-line booking request for M - (NMAX - N) entries to the ordered standby list. (Vaupel §3.1.4, “The fitness studio member uses a copy of the entire data set, i.e., of all course spots. A reservation transaction checks whether a course spot is unselected by other members and selects it. At a later date, the fitness studio member(s) synchronize the changed course spots with the primary copies. If another fitness studio member selected the same course spot, the transaction of one member gets lost during synchronization. Nevertheless both members get a local commit of their transaction. Since a course spot may be overbooked, a conflict may arise.”) (Examiner is equating any conflict to moving a reservation to the standby list.)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Leavitt/Keen with the teachings of Vaupel since “[t]he loss of connection caused by the terminal mobility [48] is not unusual [31] and should be handled by the architecture of mobile apps. In case of intentional or accidental loss of connection, it is necessary to delegate the server-located functions (called back-end) to the mobile device (called front-end) to be able to work in an offline mode.” (Vaupel 3.1)

Claim 17 (Original): Leavitt/Ewart/Hutson/Vaupel, as shown above, teaches all the limitations of Claim 16.  Leavitt/Ewart does not explicitly teach the following; however, Hutson teaches: 
wherein said payment amount is a percentage of a full price for the activity associated with the new booking entry. (Hutson [0064], “The distributor collects payment from the consumer, takes a profit from the sale and pays the provider, both according to the agreed-on revenue split policy…”)
Leavitt teaches a system and method for managing bookings of chartered flights and also considers that the system can be used to “book/reserve hotel rooms, dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075])  Ewart teaches a method and system for reservation and management of recreational activities and further explicitly contemplates tours. (Ewart [0003] & [0018].)  But, Leavitt doesn’t explicitly teach apportioning the payments between the owner of the system and the supplier of the flight/activity/tour.  Hutson teaches a system and method for searching and booking travel products and further contemplates apportioning the payment between the owner of the server and the supplier of the activity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt/Ewart with the teachings of Hutson since “the availability of products like flights, rooms, and rentals changes from minute to minute. Therefore, conventional search engines cannot account for the availability of a travel product when providing search results.” (Hutson [0002])
Claim 18 (Original): Leavitt/Ewart/Hutson/Vaupel, as shown above, teaches all the limitations of Claim 16.  Leavitt doesn’t explicitly teach the following; however, Ewart teaches:
wherein said Uniform Resource Identifier (URI) is a uniform resource locator (URL). (Ewart [0063], “The client can access the website of the reservation and management system 15 directly by requesting the Uniform Resource Locator (URL) address corresponding to the reservation and management system website…”)
Leavitt teaches a system and method for managing bookings of chartered flights and also considers that the system can be used to “book/reserve hotel rooms, dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075]) But, Leavitt doesn’t explicitly teach booking a tour. Ewart teaches a method and system for reservation and management of recreational activities and further explicitly contemplates tours. (Ewart [0003] & [0018].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt with the teachings of Ewart since there is “a need for a system providing reservation and inventory management functions for recreational activities offered by a plurality of activity operators within a geographical area.” (Ewart [0005])
Claim 20 (Original): Leavitt/Ewart/Hutson/Vaupel, as shown above, teaches all the limitations of claim 16.  Leavitt does not explicitly teach the following; however, Hutson teaches:  
wherein said at least second account comprises both an account for an agent of the activity and an account for a supplier of the activity. (Hutson [0074], “Another difference is that with this model, the distributor may also choose to allow the distribution partner some control over what products are offered to consumers (e.g., excluding a specific airline, or including a product with a negotiated rate specific to the partner). In this model, the distributor shares revenues from travel product purchases with the partner…”; See also [0064], [0071], [0129])
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to combine the teachings of Leavitt/Ewart with the teachings of Hutson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt/Ewart/Hutson/Vaupel in view of Keen.
Claim 21 (Previously Presented): Leavitt/Ewart/Hutson/Vaupel, as shown above, teaches all the limitations of claim 16.  Leavitt doesn’t explicitly teach the following; however, Hutson teaches:
processor executable instructions that, when executed by the server processor, cause the server processor to automatically apportion the payment amount between a first account associated with an owner of the server, and at least a second account associated with one of an agent or a supplier for said activity.  (Hutson [0064], “The distributor collects payment from the consumer, takes a profit from the sale and pays the provider…”)
Leavitt teaches a system and method for managing bookings of chartered flights and also considers that the system can be used to “book/reserve hotel rooms, dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075])  Ewart teaches a method and system for reservation and management of recreational activities and further explicitly contemplates tours. (Ewart [0003] & [0018].)  But, Leavitt doesn’t explicitly teach apportioning the payments between the owner of the system and the supplier of the flight/activity/tour.  Hutson teaches a system and method for searching and booking travel products and further contemplates apportioning the payment between the owner of the server and the supplier of the activity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt/Ewart with the teachings of Hutson since “the availability of products like flights, rooms, and rentals changes from minute to minute. Therefore, conventional search engines cannot account for the availability of a travel product when providing search results.” (Hutson [0002])

Leavitt doesn’t explicitly teach the following; however, Keen teaches:
storing data structures corresponding to an ordered standby list for storing entries identifying at least one participant, (Keen [0025], “Preferably, the system may comprise a wait list in which users can queue for the booking in place of the first user. Preferably, the users on the wait list may be assigned a rank which relates to the time in which they were added to the wait list.”)
Leavitt teaches a system and method for managing bookings of chartered flights and also considers that the system can be used to “book/reserve hotel rooms, dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075]) But, Leavitt doesn’t explicitly teach booking a tour. Ewart teaches a method and system for reservation and management of recreational activities and further explicitly contemplates tours. (Ewart [0003] & [0018].) While Keen teaches a system and method for remote booking and cancellation of services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt/Ewart/Hutson with the teachings of Keen since “known systems generally do not allow for users to directly request to alter a placement or booking with another user of the system. This lack of interaction between users can burden the system operators and service providers with unnecessary tasks which consume time that can be spent doing more productive tasks.” (Keen [0013]) 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt/Ewart/Hutson/Vaupel in view of WebWise Team, What are plug-ins?, 2012, BBC, available at: <http://www.bbc.co.uk/webwise/guides/about-plugins> Accessed 18 March 2021], hereinafter “WebWise.”
(Original) Claim 19: Leavitt/Ewart/Hutson/Vaupel, as shown above, teaches all the limitations of Claim 16.  Leavitt does not explicitly teach the following; however, WebWise teaches:
wherein said installing the web application comprises one or more of: installing a plugin for a browser software; updating files at the computing device via a script; or updating header files for a website running at the computing device. (WebWise)
Leavitt teaches a system and method for managing bookings of chartered flights and also considers that the system can be used to “book/reserve hotel rooms, dinner reservations, golf tee times, entertainment events, sporting events, and the like.” (Leavitt [0075])  Ewart teaches a method and system for reservation and management of recreational activities and further explicitly contemplates tours. (Ewart [0003] & [0018].)  But, Leavitt doesn’t explicitly teach apportioning the payments between the owner of the system and the supplier of the flight/activity/tour.  Hutson teaches a system and method for searching and booking travel products and further contemplates apportioning the payment between the owner of the server and the supplier of the activity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavitt/Ewart/Hutson with the teachings of Webwise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/MICHAEL P HARRINGTON/               Primary Examiner, Art Unit 3628